Exhibit 10.94

FIRST AMENDMENT TO OFFICE LEASE

This First Amendment, dated as of December 1, 2003, amends the Office Lease
dated July __, 2003, between CONOCOPHILLIPS COMPANY, a Delaware corporation
(“Landlord”), and HEALTH NET OF ARIZONA, INC., an Arizona corporation
(“Tenant”).

1. Terms. All capitalized terms in this First Amendment have the same meanings
as set forth in the Lease.

2. Commencement Date. Landlord and Tenant hereby confirm that the Commencement
Date of the Lease was November 24, 2003 and that all Tenant Improvements to be
constructed by Landlord under the original Lease were satisfactorily completed.

3. Expansion Space. Effective as of April 15, 2004, regardless of whether the
Tenant Improvements for the Expansion Space have been completed (the “Expansion
Date”), there shall be added to and incorporated into the Premises for all
purposes for the balance of the Lease Term (as the Term may be extended) the
“Expansion Premises”, consisting of approximately 4,786 square feet of Rentable
Area (4,235 square feet of Usable Area) on the third floor of the Building as
shown on the attached Exhibit A, for a total Rentable Area for the Premises of
38,471 square feet.

4. Base Rent. The table contained in Section 1.5 of the Lease is amended to read
as follows and the paragraph following the table in that Section is deleted:

 

Period

   Base Rent Per
Rentable Sq. Ft.    Annual Base Rent    Monthly Base Rent
Payment  

November 24, 2003 – March 31, 2004

   $ 7.50    $ 252,637.50    $ 21,053.13   

April 2004

         $ 22,548.75 * 

May 2004

         $ 33,455.29 ** 

June 1, 2004 – May 31, 2005

   $ 20.50    $ 788,655.50    $ 65,721.29   

June 1, 2005 – May 31, 2006

   $ 21.00    $ 807,891.00    $ 67,324.25   

June 1, 2006 – May 31, 2007

   $ 21.50    $ 827,126.50    $ 68,927.21   

June 1, 2007 – May 31, 2008

   $ 22.00    $ 846,362.00    $ 70,530.17   



--------------------------------------------------------------------------------

Period

   Base Rent Per
Rentable Sq. Ft.    Annual Base Rent    Monthly Base Rent
Payment

June 1, 2008 – May 31, 2009

   $ 22.50    $ 865,597.50    $ 72,133.13

June 1, 2009 – May 31, 2010

   $ 23.00    $ 884,833.00    $ 73,736.08

June 1, 2010 – May 31, 2011

   $ 23.50    $ 904,068.50    $ 75,339.04

June 1, 2011 – May 31, 2012

   $ 24.00    $ 923,304.00    $ 76,942.00

June 1, 2012 – May 31, 2013

   $ 24.50    $ 942,539.50    $ 78,544.96

June 1, 2013 – May 31, 2014

   $ 25.00    $ 961,775.00    $ 80,147.92

 

* Represents 15 days of Base Rent on 4,786 square feet and 30 days of Base Rent
on 33,685 square feet at $7.50 per square foot annually.

** Represents 24 days of Base Rent at $7.50 per square foot annually and 7 days
at $20.50 per square foot annually, prorated on a per diem basis, on 38,471
square feet.

5. Improvements. Landlord and Tenant shall cooperate with respect to the
preparation of plans and specifications for Tenant Improvements in the Expansion
Premises (“Plans”). Landlord shall construct the Tenant Improvements for the
Expansion Space in accordance with the mutually-approved Plans and construction
schedule, and Tenant shall pay all Costs of Construction of such Tenant
Improvements in excess of $38.00 per square foot of Usable Area of the Expansion
Premises. The Architect shall be DFD Cornoyer Hedrick and the general contractor
shall be Ryan Companies US, Inc. Paragraphs 2, 3, 4, 5, and 7 of Exhibit C to
the Lease shall apply to the construction of Tenant Improvements in the
Expansion Premises.

6. Other Changes. From and after the Expansion Date:

(a) Tenant’s Proportionate Share shall be increased from 21.42% to 24.06%.

(b) The number of parking spaces that Tenant is entitled to use pursuant to
Section 1.9 of the Lease shall be increased from 30 covered reserved spaces, 90
covered unreserved spaces, and 30 uncovered unreserved spaces to 36 covered
reserved spaces, 102 covered unreserved spaces, and 36 uncovered unreserved.



--------------------------------------------------------------------------------

7. Effect of Amendment. Except as specifically modified by this First Amendment,
all of the terms and conditions of the Lease continue in full force and effect.

 

TENANT:

    LANDLORD:

HEALTH NET OF ARIZONA, INC.

    CONOCOPHILLIPS COMPANY, an Arizona corporation     a Delaware corporation By
  /s/ Dennis Bell     By   /s/ Its   Vice President     Its    